DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
The drawings filed on 04/06/2021 have been reviewed and the objection is withdrawn in view of the replacement figure. 
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive. 
Applicant’s remarks on p. 8 indicate that amendments were made with respect to claims 5 and 15 in response to the indefiniteness rejections raised under 35 U.S.C. 112(b). Regarding claim rejections under 35 U.S.C. 112(b), claim 5 and 15 have not in fact been amended with the present reply, contrary to applicant’s statements, and still recite “selecting one of predesignated types of positions as received position type information, based on the cardiac position and the abdominal organ position”. It remains unclear as to how the selection of a single predesignated position is performed when the selection is “based on” both the cardiac and abdominal organ positions. Selecting one implies that it is a choice between two available options. Claims 5 and 15 have not been amended and therefore, the rejection still stands. 
Regarding claim rejections under 35 U.S.C. 112(d), the rejection of claim 7 is withdrawn in view of cancellation of that claim.
Applicant submits on p. 9 with respect to the rejection of claim 2 under 35 U.S.C. 112(d) but cites information from the specification and concludes that “claim 2 is definite”. However, this is not the MPEP 2111.01). In order to further limit the system to which the claims are drawn, applicant may recite the functions in association with some structural element of the system (for example, with use of “configured to” language). However, no amendments were made to claim 2, therefore, the rejection still stands. Claim 2 has not been rejected as indefinite.
Applicant’s remarks on p. 9-10 with respect to the subject matter eligibility rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant submits that the elements which have been identified as mental processes are “performed by the processor” (remarks, p. 10). However, the recitation of a processor is not sufficient. Regarding claim rejections under 35 U.S.C. 101, independent claims 1, 11, and 20 recite "selecting one of predesignated types of positions" or "determining positions of organs in the ultrasound image". Under their broadest reasonable interpretation, they cover the performance of limitations in the mind but for the recitation of generic computer components (including a processor) of a "display" or "input interface" (claim 1). Other than "one or more processors" recited in claim 1 and "non-transitory computer-readable recording medium" recited in claim 20, nothing in the claims precludes the steps from being performed in the mind. For example, in context, the claims encompass a user selecting position types of cardiac or abdominal organs and determining whether or not they are present within an ultrasound image based on their expertise. There is nothing recited in the claim that precludes the cited functions or steps from being but for generic computer components, then it falls within the "mental processes" grouping of abstract ideas. Even though the claims link these steps with a processor, this is not sufficient to disqualify them as encompassing mental processes. Therefore, the claims recite an abstract idea. 
See MPEP 2106.4(a)(2), “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’)”. Therefore, but for the recitation of generic computer components such as “processor” or “input interface”, the rejection of claims 1-6 and 8-20 under 35 U.S.C. 101 stands. 
Applicant’s remarks on p. 10-11 regarding claims 2 and 7 encompassing a human organism have been fully considered. The rejection of claims 2 and 7 under 35 U.S.C. 101 as being directed to or encompassing a human organism are withdrawn. With respect to claim 2, applicant’s remarks are persuasive and the rejection is withdrawn. With respect to claim 7, the rejection is withdrawn in view of cancellation of that claim.
Applicant’s remarks with respect to the prior art rejections in view of Lee ‘711, Lee ‘797, Lin, Rajiah, and Achiron on p. 11-14 have been fully considered but they are not persuasive. Regarding claim rejections under 35 U.S.C. 102 and 103, examiner acknowledges applicants argument, however, as previously stated, a particular embodiment appearing in the written description is not read into a claim, MPEP 2111.01 and Altiris Inc. v. Symantec Corp.).
The arguments of applicant are not commensurate in scope with the claimed subject matter and therefore the rejections are maintained as appropriate. Rather than directing to the claim language, applicant has contrasted the disclosure of primary reference Lee ‘711 and applicant’s own disclosure (remarks, p. 13). Incorporating the features disclosed by applicant and argued into the claim itself will advance prosecution. See MPEP § 706.
Applicant’s remarks with respect to various depending claims on p. 14 have been fully considered. However, applicant has not contested the specifics presented with respect to the rational basis for obviousness and instead relies on supposed deficiencies with how the independent claim was addressed. The rejections are maintained on the same grounds previously presented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 recite “selecting one of predesignated types of positions as the received position type information, based on the cardiac position and the abdominal organ position” (emphasis 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
 Claims 2 fails to further limit the claims on which they depend. Claim 2 recites “wherein position type information comprises position information of a heart and position information of an abdomen”. This merely addresses the nature of the intended anatomical targets but does not further limit any structural element of the system. In order to further limit the system to which the claims are drawn, applicant may recite the functions in association with some structural element of the system (for example, with use of “configured to” language).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of a mental process(es) without significantly more. 
Independent claims 1, 11, and 20 recite “selecting one of predesignated types of positions” or “determining positions of organs in the ultrasound image”. Under their broadest reasonable interpretation, they cover the performance of limitations in the mind but for the recitation of generic computer components of a “display” or “input interface” (claim 1). Other than “one or more processors” recited in claim 1 and “non-transitory computer-readable recording medium” recited in claim 20, nothing in the claims precludes the steps from being performed in the mind. For example, in context, the claims encompass a user selecting position types of cardiac or abdominal organs and determining whether or not they are present within an ultrasound image based on their expertise. There is nothing recited in the claim that precludes the cited functions or steps from being practically performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Therefore, the claims recite an abstract idea. See MPEP 2106.4(a)(2).  
The judicial exception is not integrated into a practical application. The abstract ideas cited above do not improve the functioning of an associated computer or convey a process which was not previously able to be performed by a computer. Moreover, the limitation “acquire ultrasound image data with respect to a fetus” (claims 1, 11, and 20) is merely a data gathering step that falls under insignificant extra-solution activity and simply specifies the nature of the data used in performing the abstract ideas. That the images are ultrasound images merely prescribes an imaging system which is not part of the system as claimed but simply used MPEP 2106.04(d) and MPEP 2106.05(g). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 recites additional elements of a “display”, an “input interface”, and the acquisition of “ultrasound image data”. As mentioned, with respect to the integration of the abstract idea into a practical application, the additional element of acquiring ultrasound image data amounts to mere data gathering steps which provide the data used in executing the abstract ideas by a generic computer component. Use of an ultrasound transducer or probe with the computer elements to which the claims are drawn does not provide an inventive concept. Therefore, the claims are directed to abstract ideas without significantly more. The display, input interface, and the one or more processors collectively represent a generic computer which does not sufficiently integrate the abstract idea with a particular machine and merely represents use of a computer as a tool to perform the abstract idea. See MPEP 2106.05(b) and MPEP 2106.05(f). 
After consideration of the claim limitations and relevant factors, it is apparent that claims 1, 11, and 20 are directed to abstract ideas without sufficient integration into a practical application and without significantly more. 
Dependent claims 2-10 and 12-19 also do not sufficiently integrate the abstract ideas into a practical application or recite elements which constitute significantly more. Under their broadest reasonable interpretation, they cover the performance of limitations in the mind but for the recitation of generic computer components of a “display” and outputting the results of 


Claim Rejections - 35 USC§ 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published o deemed published under section 122(b), in which the patent or application, a the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, 9, 10, 11, 17, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2014/0296711).

With respect to claim 1, Lee '711 teaches an ultrasound apparatus (paragraph [0008]) comprising;
One or more processors (processor 130) configured to acquire ultrasound image data with respect to a fetus and generate an ultrasound image based on the ultrasound image data (paragraph [0010]);

An input interface (user input unit 120) configured to receive position type information that indicates the anterior, posterior, left, and right side of the fetus (paragraphs [0010] , [0019], and [0051]);
The processor (130) being configured to determine positions of organs (paragraph [0056] -[0057], in which the position of at least a portion of the heart is determined with respect to a central position 0, and shown in Fig. 7) based on the position type information from which the processor then generates additional information to indicate a degree of proximity by which the object of interest or organ approaches from a central point (paragraphs [0026] and [0056]-[0057]); and
The processor (130) controlling the display to display information about the organs (paragraph [0051]) together with the ultrasound image (Fig. 7). 

With respect to claim 6, Lee '711 teaches the ultrasound apparatus of claim 1;
The processor (130) configured to control the display (150) based on the determined positions, the display to display the orientation of organs at their corresponding determined positions, together with the generated ultrasound image (paragraph [0056]).

With respect to claim 8, Lee '711 teaches the ultrasound apparatus of claim 1; wherein
The processor (130) is configured to determine the left and right sides of a fetus in response to user input (paragraphs [0051] and [0056]-[0057], Figs. 5 and 7); and 
Control the display (150) to display information about the determined left and right sides of the fetus together with the generated ultrasound image (paragraph [0051], fig. 7).
With respect to claim 9, Lee '711 teaches the system of claim 8, wherein the one or more processors are configured to;


With respect to claim 10, Lee '711 teaches the system of claim 1, wherein one or more processors are configured to control the display to display the position type information together with the ultrasound image (paragraph [0051], fig. 7).

With respect to claim 11, Lee teaches the method of displaying an ultrasound image, the method comprising:
Acquiring ultrasound data with respect to a fetus (paragraph [0010]);
Generating an ultrasound image based on ultrasound image data and displaying the ultrasound image (paragraph [0010]);
Receiving position information (paragraph [0010]);
Determining positions of organs in the ultrasound image, based on position type information (paragraph [0056]-[0057], in which the position of at least a portion of the heart is determined with respect to a central position 0, and shown in Fig. 7); and
Displaying information about the organs together with the ultrasound image based on the determined positions (paragraph [0051] and Fig. 7).

With respect to claim 17, Lee '711 teaches displaying the orientation of organs at their corresponding determined positions, together with the generated ultrasound image (paragraph [0056]) at their corresponding determined positions (paragraph [0056]).


Determining the left and right sides of the fetus in response to user input; and
Displaying information about the determined right and left sides together with the ultrasound image (paragraph [0051], fig. 7).

With respect to claim 19, Lee '711 teaches the method of claim 18, wherein, the information about the determined right and left sides of the fetus are displayed together with the ultrasound fetus as text (paragraph [0051], fig. 7).

With respect to claim 20, Lee '711 teaches a programmable read-only memory (paragraph [0046]) including stored code executed by a processor that performs a method of displaying an ultrasound image including:
Acquiring ultrasound image data with respect to a fetus (paragraph [0010]);
Generating an ultrasound image in response to user input (paragraph [0010]);
Receiving position type information (paragraph [0010]);
Determining organ positions within an ultrasound image with respect to position type information (paragraph [0056]-[0057], in which the position of at least a portion of the heart is determined with respect to a central position 0, and shown in Fig. 7); and
Displaying information about the organs together with the ultrasound image with respect to the determined organ positions (paragraph [0051], Fig. 7).

Claim Rejections - 35 USC§ 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejection set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention I not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 



Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0296711) in view of Lee (US 2013/0072797).


Regarding claims 2-4, Lee '711 teaches the ultrasound apparatus of claim 1, wherein one or more processors (130) are configured to acquire ultrasound image data with respect to a fetus and generate an ultrasound image based on the ultrasound image data. The processor(s) (130) controls the display (150) to display the ultrasound image. Lee '711 also teaches that the position type information comprises position information of a heart. 
However, Lee '711 does not teach the input interface being configured to receive any one position among levocardia, mesocardia, dextrocardia, and ectopia cordis as the position information of the heart. Lee '711 also does not teach the input interface being configured to receive one position of situs solitus and heterotaxia as position information of the abdomen. 
Lee '797 teaches an ultrasound apparatus including a user input interface which is configured to receive any location of the image data as a "start point" (paragraph [0040]). Given that the interface of Lee '797 accommodates receiving any location on the image, if the image target includes a heart or abdomen, the interface of Lee is capable of receiving inputs corresponding to those claimed.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Lee '711 in view of Lee '797, with a user input interface capable of receiving any location selected by a user, thus, broadening the diagnostic capabilities of the system to aid in the diagnosis of organ abnormalities and versatile to take measurements for a variety of intended targets based on user selection, as taught in Lee '797 in paragraphs [0043]-[0045].

However, Lee '711 does not teach the position information consisting of both cardiac and abdominal organs.
 Lee '797 teaches the user having the ability to pick any location within the ultrasound image, therefore, the interface is capable of receiving an input of the heart or any abdominal organs to determine their orientation (paragraph [0040]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Lee '711 in view of Lee '797, with a user input interface capable of receiving any location selected by a user, thus, broadening the diagnostic capabilities of the system to aid in the diagnosis of organ abnormalities and versatile to take measurements for a variety of intended targets based on user selection, as taught in Lee '797 in paragraphs [0043]-[0045].

Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0296711), in view of Lin (US 2014/0282142).

With respect to claim 12, Lee '711 teaches the method of claim 11, receiving position information from user input (paragraph [0010]). Lee '711 also teaches position type information comprising of pre-learned data used to detect an object of interest such as a fetal heart (paragraph [0054]) . 
However, Lee '711 does not teach the position type information also comprising of information about a type of abdominal organ position. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Lee '711 in view Lin, with a user input interface capable of covering all possible clinical applications for a versatile ultrasound diagnostic apparatus, eliminating the need for multiple systems.

With respect to claim 13, Lee '711 teaches position type information in the form of cardiac position (paragraphs [DOSS] and [0056], figs. 6 and 7).

With respect to claim 15, Lee '711 the method of claim 13, receiving position information from user input (paragraph [0010]) used to detect an object of interest such as a fetal heart. Lee also teaches selecting a predesignated type of position as the received position type information.
 However, Lee '711 does not teach receiving the abdominal organ position.
 Lin teaches a user interface with input components covering all possible clinical applications of ultrasound including abdominal (Paragraph [0002]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Lee '711 in view Lin, with a user input interface capable of covering all possible clinical applications for a versatile ultrasound diagnostic apparatus, eliminating the need for multiple systems.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0296711), in view of in view of Lin (US 2014/0282142), as applied to claim 13, and further in view of Rajiah ("Ultrasound of Fetal Cardiac Anomalies").

With respect to claim 14, the modified method of Lee '711 in view of Lin, teaches the method of claim 13, in which receiving of the position type information comprises of receiving a cardiac position (paragraphs [DOSS] and [0056], fig. 6). 
However, Lee '711 does not teach receiving one position among levocardia, mesocardia, dextrocardia, and ectopia cordis. 
In an analogous field, Rajiah teaches various sonographic techniques for early detection of fetal cardiac abnormalities including levocardia, mesocardia, dextrocardia, and ectopia cordis (Views in Fetal Cardiac Ultrasound, paragraph 3 p. W748, Ectopia Cordis and Pentalogy of Cantrell, p. W751), and Conclusion, p. W752).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Lee '711 in view of Rajiah, to include levocardia, mesocardia, dextrocardia, and ectopia cordis among the position types for a comprehensive early diagnosis of fetal cardiac abnormalities.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0296711), in view of Achiron ("Three- and four-dimensional ultrasound: new methods for evaluating fetal thoracic anomalies").

With respect to claim 16, Lee '711 teaches the method of claim 11, consisting of displaying an ultrasound image, generating and displaying an ultrasound image in response to user input (paragraph 
However, Lee '711 does not teach receiving one position among situs solitus and situs abnormality. 
In an analogous field, Achiron teaches various sonographic techniques for early detection of situs solitus and situs abnormalities (Results, Fig. 3, Discussion, pg. 41, paragraph 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Lee '711 in view of Achiron, to include situs solitus and situs abnormalities among abdominal organ position types for a comprehensive early diagnosis of fetal thoracic abnormalities.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.V.B./Examiner, Art Unit 3793   

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793